Exhibit 10.5

PROMISSORY NOTE B

 

$1,600,000.00

   January 12, 2010

FOR VALUE RECEIVED, the undersigned, CONSTITUTION TRAIL, LLC, a Nebraska limited
liability company (“Borrower”), having an address in care of Dial Properties,
Co, 11506 Nicholas Street, Suite 200, Omaha, Nebraska 68154, unconditionally
promises to pay to the order, of M&I MARSHALL & ILSLEY BANK, having an address
of 11301 Nall Avenue, Leawood, Kansas 66211 (together with its successors and
assigns called “Lender”) the principal sum of $1,600,000.00, together with
interest upon the principal balance remaining outstanding from time to time as
set forth below, in payments as set forth below. The indebtedness evidenced by
this Promissory Note B (the “Note B”) is referred to herein as the “Loan B”.

1. TERM. The “Maturity Date” of this Note B shall be the earlier of: a) April 5,
2015; or b) the date on which Lender exercises its right to accelerate the debt
evidenced by this Note B upon the occurrence of an Event of Default (as defined
below) and expiration of any applicable cure period (if any).

2. INTEREST.

2.1 Interest Rate. The “Note Rate” prior to the occurrence of an Event of
Default shall be a fixed rate equal to six percent (6%). All interest shall be
calculated for the actual number of days elapsed over a year assumed to Consist
of 360 days, commencing on the date Lender disburses the $1,600,000.00.

2.2 Default Rate. At any time that an uncured Event of Default is outstanding,
this Note B will bear interest at a rate of interest which is the lesser of five
(5) percentage points in excess of the Note Rate from time to time or the
maximum rate allowed by applicable law (“Default Rate”). The Default Rate shall
be paid without prejudice to Lender’s rights to collect other amounts due under
the Note B or to declare a default under any Loan Document (as defined below).
If the Event of Default is cured interest will begin to accrue at the Note Rate
commencing on the date the Event of Default is cured.

3. PAYMENTS. Borrower shall make payments according to the following paragraphs
to Lender at its address appearing above or as later communicated to Borrower in
writing, in immediately payable U.S. funds. All payments shall be first applied
to Lender’s fees, costs, and expenses which are reimbursable under the terms of
this Note B or any Loan Document (as defined below); then to accrued and unpaid
interest; and finally to unpaid principal. If any payment due date is a
Saturday, Sunday, or banking holiday observed by Lender, the due date of the
payment shall automatically be extended to the next following banking business
day.

3.1 Scheduled Interest and Principal Payments. On May 5, 2010 and continuing on
the fifth (5th) day of each month thereafter through the Maturity Date (each a
“Payment Date”), Borrower shall make monthly payments of principal and interest
based upon a five (5) year amortization at the Note Rate, such payments to be
applied first in payment of interest due on unpaid principal, and the balance to
be applied in reduction of the principal.



--------------------------------------------------------------------------------

3.2 Final Payment. All outstanding principal, accrued and unpaid interest, late
payment charges, and other amounts chargeable under this Note B and the Loan
Documents shall be due and payable in full on the Maturity Date.

3.3 Prepayment. Borrower shall be entitled to prepay this Note B in full or in
part at any time without penalty.

4. LATE PAYMENT CHARGE. If Borrower fails to make any monthly payment within ten
(10) days after the Payment Date, a late charge equal to five percent (5%) of
the amount of any such payment (the “Late Payment Charge”) shall, to the extent
now or hereafter permitted by law, become immediately due to Lender to defray
the legal and administrative costs of collecting delinquent accounts. A tender
to Lender of any monthly payment more than ten (10) days past the Payment Date
which does not include the Late Payment Charge may be rejected as insufficient
or Lender may accept the tendered amount as a partial payment without waiving
Lender’s right to receive the Late Payment Charge. This Note B will remain in
default and interest at the Default Rate will accrue until the Late Payment
Charge is paid. The Late Payment Charge shall be paid without prejudice to
Lender’s rights to collect other amounts due hereunder or to declare a default
under this Note B or any other Loan Document.

5. SECURITY. This Note B shall be secured by the following instruments executed
by Borrower and other individuals and entities on or about even date herewith,
except as otherwise noted:

5.1 The Loan Documents; and

5.2 That certain Construction Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing from Borrower to Lender, recorded in the Official
Records of McLean County, IL as File No. 2006-00029354, as amended;

5.3 that certain Assignment of Rents and Leases from Borrower to Lender,
recorded in the Official Records of McLean County, IL as File No. 2006-00029355,
as amended;

5.4 The Guaranty dated of even date herewith executed by ROGER S. “STEVE” CLARY,
TERRY L. CLAUFF, and DAVID ROSE;

5.5 The Conditional Assignment of Development Agreement and Collateral
Assignment of Payments; and,

5.6 The Lockbox-Deposit Account Agreement.

This Note B, the documents referenced above, and all other documents and
instruments now or hereafter evidencing, securing, or relating to the Loan B,
including all modifications and replacements thereof, are referred to herein as
the “Loan Documents”.



--------------------------------------------------------------------------------

6. EVENTS OF DEFAULT. The following shall be “Events of Default” under this Note
B:

6.1 Payment Default. A failure to pay when due any principal, interest, fee,
expense, reimbursement, escrow, or any other payment required under this Note B
or any other Loan Document.

6.2 Default under Loan Documents. An “Event of Default” occurs and is not cured
within the applicable cure period, if any, as described in any Loan Document.

6.3 Default under Note A-1. Any default or Event of Default shall occur under
any of the terms of that certain Split, Amended and Restated Promissory Note A-l
dated of even date herewith made by Borrower payable to Lender in the amount of
$32,000,000.00 (together with any renewal, extension, modification or
rearrangement thereof, the “Note A-1”).

6.4 Default under Note A-2. Any default or Event of Default shall occur under
any of the terms of that certain Split, Amended and Restated Promissory Note A-2
dated of even date herewith made by Borrower payable to Lender in the amount of
$8,867,593.00 (together with any renewal, extension, modification or
rearrangement thereof, the “Note A-2”).

7. REMEDIES. Upon the occurrence of any Event of Default and the continuation of
such event beyond any applicable cure period contained in the Loan Documents (if
any), at Lender’s option, the outstanding principal balance of this Note B, all
accrued and unpaid interest, and all other amounts, fees, and charges due under
the Loan Documents shall immediately become due and payable, and Lender shall
have the right to enforce its liens and security interests and exercise any
rights under the Loan Documents in accordance with applicable law and/or
principles of equity. The order and manner of Lender’s remedies shall be in its
sole and absolute discretion.

8. COSTS AND EXPENSES. Immediately upon Lender’s demand, Borrower shall
reimburse Lender for all reasonable costs, including but not limited to
reasonable attorneys’ fees, court costs, and discovery expenses, incurred after
an Event of Default in connection with the collection of any sums due under this
Note B.

9. USURY. All provisions of this Note B which call for the payment of interest
are intended to comply in all respects with all applicable usury statutes and
regulations. If the terms of this Note B would require the payment of interest
in excess of the amount permitted by any applicable law or regulation, the terms
of this Note B shall be deemed to be modified to comply with all such applicable
laws or regulations without any action by either party. If Lender receives
interest in excess of the amount permitted by any applicable law or regulation,
the excess portion of the interest received shall be deemed to be a prepayment
of principal without premium as of the date received.

10. WAIVER. To the fullest extent permitted by law, Borrower, all guarantors,
and all endorsers and sureties irrevocably: a) waive i) presentment for payment,
ii) notice of dishonor, iii) notice of nonpayment (unless expressly required by
the Loan Documents), iv) protest, v) notice of protest, vi) demand, vii) other
notices of every kind (unless expressly required by the Loan Documents), and
viii) all rights to plead any statute of limitations as a defense to any action
hereunder; b) consent that the time of payment of any installment may be
extended from time to time, that all or any part of the collateral securing this
Loan



--------------------------------------------------------------------------------

may be released, and that any person liable under this Note B may be released,
all without notice, and all without affecting the liability of any person or the
lien on that portion of such collateral not expressly released; and c) agree
that no delay in enforcing any remedy under this Note B or any Loan Document
shall be construed to be a waiver of that or any other remedy.

11. REVIVAL OF LIABILITY. If any payments or proceeds received by Lender are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid to a trustee, to Borrower (directly or as a
debtor-in-possession), to a receiver, or any other person, whether directly or
indirectly, under any bankruptcy law, state or federal law, common law, or
equitable cause, then Borrower’s obligation to make all such payments shall be
revived and shall continue in full force and effect as if such payment or
proceeds had never been received by Lender.

12. LENDER’S COSTS. Borrower shall pay directly or reimburse Lender for all
reasonable costs and expenses in connection with the Loan B (including, without
limitation, legal fees and expenses, recording costs, and title insurance
premiums for any title policy endorsements required by Lender in connection
herewith),

13. SET-OFF. If any Event of Default occurs hereunder and continues beyond any
applicable cure period contained herein (if any), then Lender may off-set and
apply any deposit accounts of Borrower or other indebtedness owed by Lender to
Borrower toward repayment of the Obligations.

14. COUNTERPARTS; FACSIMILE. This Note B may be executed in any number of
counterparts with the same effect as if all parties had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart for each of the parties
hereto. Each counterpart hereof shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

15. NOTICES. All communications required hereunder or in the Loan Documents
shall be given to Borrower and Lender at their respective addresses set forth in
the Loan Documents, or at such other addresses as either party may designate by
notice given in accordance with the terms of this paragraph. All communications
required or permitted pursuant to this Note B shall be in writing and shall be
deemed to have been properly given and received in accordance with the Loan
Documents.

16. MISCELLANEOUS. a) This Note B shall be binding on Borrower and Borrower’s
successors and assigns and shall inure to the benefit of Lender and Lender’s
successors and assigns. b) Headings are inserted into this Note B for
convenience only and shall not be considered in construing any provision. c)
This Note B shall be deemed to have been executed in and performed in the State
of Illinois and shall be governed by its laws. d) This Note B may not be
amended, nor any of its provisions waived, without the written consent of
Borrower and Lender. e) Time shall be of the essence of this Note B, but no
delay or deferral in exercising any remedies after an Event of Default shall be
deemed a waiver of such remedies. f) The provisions of this Note B are
severable. If any judgment is hereafter entered holding any



--------------------------------------------------------------------------------

provision of this Note B to be invalid or unenforceable, then the remainder of
this Note B shall not be affected by such judgment, and the remaining terms of
this Note B shall be carried out as nearly as possible according to its original
terms. g) The term “person” includes, but is not limited to, natural persons,
corporations, partnerships, trusts, limited liability companies, joint ventures,
and/or other legal entities. h) No inference in favor of, or against, any person
shall be drawn from the fact that such person has drafted all or any part of
this Note B or any other Loan Document. i) The term “modified” means amended,
changed, extended, renewed, altered, terminated, or canceled.

17. PRIOR AGREEMENTS. This Note B and the other Loan Documents contain the
entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Note B and the other Loan
Documents.

18. VENUE. Borrower irrevocably agrees that subject to Lender’s sole and
absolute election, Lender may bring suit, action, or other legal proceedings
arising out of the Loan Documents in courts located in McLean County, IL,
whether local, state, or federal. Borrower hereby consents to the jurisdiction
of such courts and waives any rights Borrower may have to request a change of
venue or a removal to another court.

19. WAIVERS OF JURY TRIAL. Borrower hereby irrevocably and severally: a) waives
the right to a trial by jury in any action or proceeding brought by any party in
connection with this Note B; b) has made this waiver knowingly, intentionally,
and voluntarily; c) acknowledge no reliance upon any oral or written statements
made by Lender or on Lender’s behalf, either to induce this waiver of trial by
jury or to modify or nullify its effect, other than those contained herein; d)
acknowledges reading and understanding the meaning and ramifications of this
waiver provision; and, e) agrees to take all such actions as may be required by
applicable law to allow this waiver to be enforceable. By accepting this Note B,
Lender waives the right to a trial by jury in any action or proceeding brought
by any party in connection with this Note B.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

In Witness Whereof, the undersigned have executed this Promissory Note B as of
the date first written above.

 

BORROWER: CONSTITUTION TRAIL, LLC, a Nebraska limited liability company By:  
/s/ Terry L. Clauff   Terry L. Clauff, Manager By:   /s/ Roger S. Clary   Roger
S. Clary, Manager Taxpayer I.D. No.: 20 - 5178988

This is the signature page for the Promissory Note B executed on January 12,
2010, by CONSTITUTION TRAIL, LLC, a Nebraska limited liability company in favor
of M&I MARSHALL & ILSLEY BANK.



--------------------------------------------------------------------------------

03/25/2010

 

Compound Period

  :      Exact Days      Nominal Annual Rate   :          6.000%     
Effective Annual Rate   :      Undefined      Periodic Rate   :          0.0167%
     Daily Rate   :          0.01667%     

CASH FLOW DATA

 

Event

   Start Date      Amount      Number      Period      End Date  

1 Loan

     04/01/2010         1,600,000.00         1         

2 Payment

     05/05/2010         31,020.48         60        Monthly         04/05/2015
  

AMORTIZATION SCHEDULE - Normal Amortization, 360 Day Year

 

Date

   Payment      Interest      Principal      Balance  

Loan 04/01/2010

              1,600,000.00   

 1 05/05/2010

     31,020.48         9,066.67         21,953.81         1,578,046.19   

 2 06/05/2010

     31,020.48         8,153.24         22,867.24         1,555,178.95   

 3 07/05/2010

     31,020.48         7,775.89         23,244.59         1,531,934.36   

 4 08/05/2010

     31,020.48         7,914.99         23,105.49         1,508,828.87   

 5 09/05/2010

     31,020.48         7,795.62         23,224.86         1,485,604.01   

 6 10/05/2010

     31,020.48         7,428.02         23,592.46         1,462,011.55   

 7 11/05/2010

     31,020.48         7,553.73         23,466.75         1,438,544.80   

 8 12/05/2010

     31,020.48         7,192.72         23,827.76         1,414,717.04   

2010 Totals

     248,163.84         62,880.88         185,282.96      

  9 01/05/2011

     31,020.48         7,309.37         23,711.11         1,391,005.93   

10 02/05/2011

     31,020.48         7,186.86         23,833.62         1,367,172.31   

11 03/05/2011

     31,020.48         6,380.14         24,640.34         1,342,531.97   

12 04/05/2011

     31,020.48         6,936.42         24,084.06         1,318,447.91   

13 05/05/2011

     31,020.48         6,592.24         24,428.24         1,294,019.67   

14 06/05/2011

     31,020.48         6,685.77         24,334.71         1,269,684.96   

15 07/05/2011

     31,020.48         6,348.42         24,672.06         1,245,012.90   

16 08/05/2011

     31,020.48         6,432.57         24,587.91         1,220,424.99   

17 09/05/2011

     31,020.48         6,305.53         24,714.95         1,195,710.04   

18 10/05/2011

     31,020.48         5,978.55         25,041.93         1,170,668.11   

19 11/05/2011

     31,020.48         6,048.45         24,972.03         1,145,696.08   

20 12/05/2011

     31,020.48         5,728.48         25,292.00         1,120,404.08   

2011 Totals

     372,245.76         77,932.80         294,312.96      

21 01/05/2012

     31,020.48         5,788.75         25,231.73         1,095,172.35   

22 02/05/2012

     31,020.48         5,658.39         25,362.09         1,069,810.26   

23 03/05/2012

     31,020.48         5,170.75         25,849.73         1,043,960.53   

24 04/05/2012

     31,020.48         5,393.80         25,626.68         1,018,333.85   

2012 Totals

     124,081.92         22,011.69         102,070.23      

Grand Totals

     744,491.52         162,825.37         581,666.15      